Title: From Benjamin Franklin to Herman Esser, 29 July 1780
From: Franklin, Benjamin
To: Esser, Herman


Sir,Passy, July 29. 1780.
I cannot give you the last Encouragement to go to America in Expectation of Service in the armies of the United States. There are already more officers in the Country than they can find Employment for, and many are returned to Europe, because they could not be placed. I have not authority to promise Commissions, nor has M. de Wolffen. I never received any letter from him mentioning you or any Propositions he had made to any officer. I have had only one Letter from him since he went to Holland, which was dated the 7th. Instant, and which only acquainted me that he was well at Venlo, and had forwarded my Pacquets to the Hague. I would advise you not to undertake a hazardous and expensive Voyage to America upon any Promises made to you by a Person not authorized to make them. I have the Honour to be.
M. Le Capt. H. Elser à Venlo.
